Citation Nr: 0633240	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from November 1999 and August 2001 rating actions that denied 
service connection for a right hip disability.  The veteran 
filed a Notice of Disagreement in September 2001, and the RO 
issued a Statement of the Case (SOC) in September 2002.  In 
October 2002, the veteran filed a Substantive Appeal that 
included a request for a Board hearing at the RO.  By letter 
of early October 2003, the RO notified the veteran of a Board 
hearing that had been scheduled for him at the RO late that 
month; however, the veteran failed to report for the hearing.

In April 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing some of the requested 
action, the RO continued the denial of service connection (as 
reflected in the August 2005 Supplemental SOC (SSOC)), and 
returned the matter to the Board. 

In January 1006, the Board again remanded this matter to the 
RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
action, the RO continued the denial of service connection (as 
reflected in the May 2006 SSOC), and returned the matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



2.  While the veteran had right hip complaints in service, no 
right hip disability was shown in service or for many years 
thereafter, and the only competent medical opinion on the 
question of whether there exits a medical relationship 
between the veteran's current right hip disability and his 
military service militates against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a right hip 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

April 2001 pre-rating and May 2004 post-rating RO letters 
informed the veteran and his representative of VA's 
responsibilities to notify and assist him in his claim, and 
what was needed to establish entitlement to service 
connection (evidence showing a disease that began in or was 
made worse by his military service).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, those RO letters provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get.  May and November 2004 RO letters requested 
the veteran to furnish any evidence that he had in his 
possession that pertained to his claim.  The Board thus finds 
that these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by him; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the August 2001 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in connection 
with the veteran's appeal.  After the post-remand RO notice 
letters in May and November 2004 (which substantially 
completed VA's notice requirements in this case), the RO gave 
the veteran further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in August 2005 and May 2006 (as reflected in the SSOCs).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in the May 2006 SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available service and extensive post-service VA and private 
medical records through 2006.  The veteran failed, without 
good cause, to report for a Board hearing that had been 
scheduled for him at the RO in October 2003.  In August 2005, 
the veteran was afforded a comprehensive VA examination in 
connection with his claim, and the same VA examiner furnished 
a supplemental statement in April 2006, reports of which are 
of record and have been considered in adjudicating this 
appeal.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A.     §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In this case, the veteran claims service connection for a 
right hip disability that he relates to his military service.  
However, competent evidence does not establish a nexus 
between any currently diagnosed right hip disability and the 
veteran's military service, to include any right hip problems 
noted therein. 

The service medical records show that the veteran was seen in 
July 1969 for complaints of right hip pain after a fall down 
stairs.  However, examination showed only tenderness of the 
sacroiliac joint, and right hip X-rays revealed that the 
bones, joints, and soft tissues were within normal limits.  
The lower extremities were normal on February 1971 separation 
examination.  The Board finds that these records fail to 
establish the presence of a chronic right hip disability in 
service.

Post service, a private chiropractor, S. Hochman, treated the 
veteran in 1995 and 1997 for complaints of low back pain 
radiating to both legs after an accidental on-the-job low 
back injury, but the veteran indicated no hip complaints.    

August 1999 VA X-rays revealed minimal right hip degenerative 
joint disease (DJD).  On September 1999 VA outpatient 
evaluation, the veteran gave only a        2 month history of 
right hip pain which began suddenly, without a history of 
trauma.  The assessment was right hip pain most likely 
secondary to osteoarthritis, with a possible bursitic 
component.  In March 2000, the veteran was seen for follow-up 
of complaints of right hip pain for many years.  Gait was 
normal on examination, and the impression was right hip pain, 
most likely musculoskeletal in origin.

Gait was normal on December 2004 VA examination, and the 
pelvis was level.  

On August 2005 VA examination, the physician noted that the 
veteran worked 30 to         35 hours per week in a job which 
required him to be up on his feet most of the time.  The 
veteran complained of right hip pain several weeks ago, but 
none in the last         2 weeks.  He received no treatment 
for hip pain, and it had no effect on his regular activities.  
On current examination, gait was normal.  There was no 
tenderness to palpation of the right hip, and muscle strength 
was 5/5.  Hip flexion was to          105 degrees, abduction 
to 45 degrees, adduction to 35 degrees, and rotation to       
60 degrees externally and 45 degrees internally, with no 
complaints of pain or change with repeat flexion.  Right hip 
X-rays revealed minimal DJD.

In an April 2006 supplemental statement, the VA physician who 
examined the veteran in August 2005 stated that he reviewed 
the claims file, including the service medical records 
showing right hip complaints and sacroiliac joint tenderness 
after a fall down stairs in July 1969, and stated that the 
veteran's basic problem had always been sacroiliac, and not 
the hip joint itself.  In view of the veteran's current lack 
of complaints pertaining to the right hip and the normal 
findings on recent examination, the doctor opined that any 
current right hip condition, including DJD, was not caused by 
or related to his 1969 in-service fall down stairs.       

Although the veteran was treated for right hip complaints 
after a fall in service and post service, no physician has 
linked any current right hip disability to his military 
service.  As noted above, a right hip disability was first 
manifested in August 1999, over 28 years post service, when 
X-rays revealed DJD, and on VA outpatient evaluation the next 
month, the veteran gave only a 2-month history of right hip 
pain which began suddenly, without a history of trauma.  The 
sole competent opinion on the question of a medical nexus is 
the April 2006 VA physician's opinion that any current right 
hip condition, including DJD, was not caused by or related to 
the veteran's 1969 in-service fall down stairs, which opinion 
squarely militates against the claim.  Significantly, neither 
the veteran nor his representative has presented or alluded 
to the existence of any medical evidence or opinion that 
supports the claim.  

In addition to the medical evidence, the Board has considered 
the veteran's own assertions in connection with the claim on 
appeal.  However, as a layman without appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter-such as whether there 
is a medical relationship between any current right hip 
disability and his military service.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the claim for service connection 
for a right hip disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right hip disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


